Title: From George Washington to Robert Cary & Company, 14 October 1764
From: Washington, George
To: Robert Cary & Company



Gentn
Mount Vernon 14th October 1764.

Herewith you will receive Copys of my last Letters (of the 20th of Septr and 8th of October)—also a Bill of Loading for the Six Hhds of Tobacco on board the Polly Ogle Captn Errington (instead of Captn Dawson as I conceived it to be, and accordingly wrote you)—I wish the Tobacco safe to hand, and to a better Market than most of mine hath lately come to, and am Gentn Yr Most Obedt Hble Servt

Go: Washington

